Case 2:18-cv-00463-JRG Document 25 Filed 02/26/19 Page 1 of 8 PageID #: 247




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION

SUPER INTERCONNECT                )
TECHNOLOGIES LLC,                 )
                                  )
           Plaintiff,             )   Civil Action No. 2:18-cv-00463-JRG
                                  )
v.                                )
                                  )
                                  )   JURY TRIAL DEMANDED
GOOGLE LLC,                       )
                                  )
           Defendant.             )
                                  )
                                  )



 DEFENDANT GOOGLE LLC’S REPLY BRIEF IN SUPPORT OF ITS MOTION TO
  DISMISS FOR IMPROPER VENUE UNDER RULE 12(B)(3) AND 28 U.S.C. § 1406
 Case 2:18-cv-00463-JRG Document 25 Filed 02/26/19 Page 2 of 8 PageID #: 248




        SIT has failed to meet its burden of showing that venue is proper in this District under the

three-factor test of In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).               Instead, SIT

mischaracterizes the law and Google’s motion. SIT intimates that the Federal Circuit’s mandamus

decisions in SEVEN “rejected” Google’s position that GGC servers cannot establish venue in this

District; in fact, the majority declined to address the merits while three dissenting Judges expressed

skepticism about the propriety of venue. Next, SIT asserts that Google is not contesting the first

factor of Cray, the existence of a “physical place,” when the motion’s core argument is that GGC

servers cannot be a “physical place” because they are merely computers or personal property. SIT

then misreads CUPP Cybersecurity, LLC, v. Symantec Corp., C.A. No. 3:18-CV-01554, D.I. 53

(N.D. Tex. Dec. 21, 2018) (D.I. 13-2), as inapplicable to GGC servers even though Judge Lynn

expressly disagreed with this Court’s ruling in SEVEN.           Finally, SIT misstates the law as

unanimously rejecting that § 1400(b)’s two requirements, “acts of infringement” and “regular and

established place of business,” must be tied together. SIT’s repeated mischaracterizations should

be rejected and this action should be dismissed for improper venue.

I.      THE FEDERAL CIRCUIT HAS NOT YET DECIDED WHETHER GGC
        SERVERS ESTABLISH VENUE UNDER § 1400(B)

        Google’s motion acknowledged this Court’s decision in SEVEN and the Federal Circuit’s

subsequent denial of Google’s mandamus petition. D.I. 13 at 1 (citing SEVEN Networks, LLC v.

Google LLC, 315 F. Supp. 3d 933 (E.D. Tex. 2018); In re Google LLC, No. 2018-152, 2018 WL

5536478 (Fed. Cir. Oct. 29, 2018)). Contrary to SIT’s mischaracterization, the Federal Circuit’s

majority decision did not “reject” Google’s position that GGC servers are not “regular and

established places of business” under § 1400(b). D.I. 23 at 2. Rather, the majority declined to

address the merits, opting instead “to allow the issue to percolate in the district courts” for the time

being and deferring resolution of the merits to a later date. 2018 WL 5536478, at *3. And the


                                                   1
 Case 2:18-cv-00463-JRG Document 25 Filed 02/26/19 Page 3 of 8 PageID #: 249




Federal Circuit’s order denying rehearing provided no reasoning at all. In re Google LLC, 2018-

152, 2019 WL 438198 (Fed. Cir. Feb. 5, 2019).

       The only analysis of the merits of Google’s petition came from dissents of Judge Reyna.

In his dissent from the decision denying mandamus relief, Judge Reyna concluded that “under

Cray, Google’s servers or the server racks on which the servers are kept may not constitute a

‘regular and established place of business’” and opined that this Court’s “reading of § 1400(b) may

be even more expansive than the district court’s reading of the statute that we vacated in Cray.”

SEVEN, 2018 WL 5536478, at *5. In his dissent from the decision denying rehearing, Judge

Reyna, joined by Judges Newman and Lourie, echoed his concerns that the “district court’s holding

could essentially reestablish nationwide venue, in conflict with TC Heartland, by standing for the

proposition that owning and controlling computer hardware involved in some aspect of company

business (e.g., transmitting data) alone is sufficient.” SEVEN, 2019 WL 438198, at *3. Three

Federal Circuit Judges are thus on the record expressing skepticism of SIT’s theory of venue.

       Beyond the merits, Judge Reyna also observed that the issue of whether GGC servers or

other equipment could qualify as a “regular and established place of business” had divided district

courts. Id. at *2. Judge Reyna cited the existing conflict between this Court’s decision in SEVEN

and the decisions in Personal Audio, LLC v. Google, Inc., 280 F. Supp. 3d 922 (E.D. Tex. 2017)

and CUPP, and he also cited decisions of other districts finding venue improper based on computer

equipment. 2019 WL 438198, at *2 (citing cases). Judge Reyna also remarked that since the

denial of Google’s mandamus petition, Google had been sued thirty-four times in this District

(which includes this case), making it all the more inevitable that Federal Circuit would soon have

to decide whether GGC servers establish venue. Id. at *3. Accordingly, while Google respects




                                                2
    Case 2:18-cv-00463-JRG Document 25 Filed 02/26/19 Page 4 of 8 PageID #: 250




this Court’s decision in SEVEN, the Federal Circuit has not yet resolved whether GGC servers

qualify as a “regular and established place of business,” and Google believes that they do not.

II.      GGC SERVERS ARE NOT REGULAR AND ESTABLISHED PLACES OF
         BUSINESS OF GOOGLE

         SIT wrongly suggests that Google’s motion did not “contest the ‘physical place’

requirement” with respect to GGC servers. D.I. 23 at 5. To the contrary, Google’s motion argued

that a GGC server is a “piece of hardware or equipment” and therefore personal property, as

opposed to real property such as a building. D.I. 13 at 7. Google also cited multiple decisions—

including Cray—distinguishing between personal property and real property for venue purposes

and finding that only real property can qualify as a “physical place.” Id. In short, a “physical

place” of business must be real property staffed by employees or agents of the defendant. 1

         SIT’s opposition only highlights the need to distinguish between real and personal property

when it asserts that a GGC server is a “physical place” because it is a “physical server occupying

a physical space.” D.I. 23 at 5. SIT thus defines a “physical space” circularly as anything

“occupying physical space.” But such a definition would allow any “physical” object to qualify

as a “regular and established place of business.” For example, under SIT’s broad definition, any

device, smartphone, computer, or tangible item owned or sold by a defendant in a district could

establish venue over that defendant. SIT’s definition contravenes the plain meaning of “regular

and established place of business” in § 1400(b) and Cray’s description of a “physical place” as a

“building or a part of a building . . . from which business is conducted” like a “formal office or

store.” 871 F.3d at 1362 (quoting dictionary definitions of “place”). Moreover, the GGC servers



1
 Indeed, the patent service statute, 28 U.S.C. § 1694, “presumes that a defendant with a ‘place of
business’ in a district will also have ‘agents conducting such business’ in that district.” Peerless
Network, Inc. v. Blitz Telecom Consulting LLC, 17-CV-1725 (JPO), 2018 WL 1478047, at *4
(S.D.N.Y. Mar. 26, 2018)

                                                  3
 Case 2:18-cv-00463-JRG Document 25 Filed 02/26/19 Page 5 of 8 PageID #: 251




are not rendered Google’s “places of business” merely because they sit on a shelf. As a matter of

plain meaning, “whatever a ‘place of business’ is, it is not a shelf.” Peerless, 2018 WL 1478047,

at *4-5. Further, as SIT acknowledges, the shelves used to house GGC servers belong to third-

party ISPs, not Google. D.I. 1 at 2; D.I. 13 at 5.

       SIT’s opposition also mischaracterizes Google’s motion as failing to show why the

comparison between GGC servers to warehouses is inapt. D.I. 23 at 7. Google’s motion explained

that “unlike the GGC servers, a warehouse is real property staffed by employees of the business.”

D.I. 13 at 8. This distinction, which SIT never addresses, reinforces Google’s fundamental

objection to venue based on GGC servers — those servers are computers or personal property that,

unlike real property, cannot constitute a “physical place” under Cray.

       Finally, to distinguish CUPP, SIT merely notes that the Symantec servers in CUPP were

not GGC servers and, thus, CUPP does not necessarily apply to GGC servers. D.I. 23 at 6. But

CUPP plainly rejected the underpinnings of SIT’s theory of venue. Judge Lynn expressly

addressed the conflict between SEVEN and Personal Audio in this District and agreed with

Personal Audio, finding that servers (1) cannot constitute a “physical place” because they are

“‘hardware,’ the physical electronic equipment used to operate the internet” and (2) cannot be used

to engage in business because to conclude otherwise would, “[a]s the court found in Personal

Audio . . . distort the scope of the statute; for example . . . every handheld device sold by Verizon

would become a place of business for Verizon.” D.I. 13-2 at *4-6.

       Similarly here, GGC servers cannot constitute “regular and established places of business”

because: (1) they are hardware or personal property, not real property or “physical places”; (2)

they are not places of “business” because they merely store and transfer virtual, internet data; and

(3) the facilities that hold the GGC servers belong to third party ISPs, not Google.



                                                     4
 Case 2:18-cv-00463-JRG Document 25 Filed 02/26/19 Page 6 of 8 PageID #: 252




III.   THE GGC SERVERS ARE NOT TIED TO INFRINGEMENT

       It is undisputed that the GGC servers bear no relation to the activities and products that SIT

accuses of infringement, namely chips within Pixel smartphones. SIT nonetheless contends that

the law does not require any nexus between the two requirements of § 1400(b)’s second prong,

“acts of infringement” and “regular and established place of business.” D.I. 23 at 10. SIT,

however, cites no legal authority to support its contention other than this Court’s decision in

SEVEN. In the mandamus decision in SEVEN, which SIT also cites, the Federal Circuit expressly

stated that it “dr[e]w no ultimate merits conclusion” on this issue. 2018 WL 5536478, at *3.

       SIT also criticizes Google’s reliance on two district court decisions, which required a nexus

between “acts of infringement” and “regular and established place of business,” because they are

“more than forty years old.” D.I. 23 at 10. But as Google’s motion explained, between 1990 and

2017, courts following VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574 (Fed. Cir.

1990), applied a broad reading of “resides” under § 1400(b)’s first prong, which effectively made

irrelevant the issue of whether § 1400(b)’s second prong requirements are tied. D.I. 13 at 9-10.

Since TC Heartland abrogated VE Holding in 2017, the Federal Circuit has not decided this issue.

Thus, pre-VE Holding decisions remain persuasive authority on this issue.

IV.    VENUE DISCOVERY IS UNNECESSARY

       The potential venue discovery requested in SIT’s opposition is unnecessary because there

are not disputed facts regarding the GGC servers that are material to this motion. Indeed, SIT does

not identify any unknown or disputed facts that could affect the outcome of this motion.

V.     CONCLUSION

       Because Google does not have a “regular and established place of business” in this District

under TC Heartland and Cray, Google respectfully requests that the Court dismiss this action.



                                                 5
Case 2:18-cv-00463-JRG Document 25 Filed 02/26/19 Page 7 of 8 PageID #: 253




DATED: February 26, 2019

                           By /s/ J. Mark Mann
                              J. Mark Mann
                              State Bar No. 12926150
                              mark@themannfirm.com
                              G. Blake Thompson
                              State Bar No. 24042033
                              blake@themannfirm.com
                              MANN | TINDEL | THOMPSON
                              300 West Main Street
                              Henderson, Texas 75652
                              (903) 657-8540
                              (903) 657-6003 (fax)

                             Darin W. Snyder (Pro Hac Vice)
                             dsnyder@omm.com
                             Luann L. Simmons (Pro Hac Vice)
                             lsimmons@omm.com
                             David S. Almeling (Pro Hac Vice)
                             dalmeling@omm.com
                             Mark Liang (Pro Hac Vice)
                             mliang@omm.com
                             Boris Mindzak (Pro Hac Vice)
                             bmindzak@omm.com
                             Eric Su (Pro Hac Vice)
                             esu@omm.com
                             O’MELVENY & MYERS LLP
                             Two Embarcadero Center, 28th Floor
                             San Francisco, California 94111-3823
                             Tel: (415) 984-8700
                             Fax: (415) 984-8701

                             Attorneys for Defendant Google LLC




                                      6
 Case 2:18-cv-00463-JRG Document 25 Filed 02/26/19 Page 8 of 8 PageID #: 254




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document on February 26,

2019.

                                          /s/ J. Mark Mann____________________
                                          J. Mark Mann




                                             7
